
	

114 HR 5507 IH: Top 1% Accountability Act
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5507
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Ms. Moore introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prohibit certain taxpayers from itemizing deductions
			 for a taxable year if the taxpayers fail to submit proof of clean drug
			 tests with their tax returns.
	
	
 1.Short titleThis Act may be cited as the Top 1% Accountability Act. 2.Disallowance of itemized deductions for failure to submit clean drug test (a)In generalSection 63 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(h)Disallowance of itemized deductions for failure To submit clean drug test
 (1)In generalAn individual described in paragraph (2) for a taxable year may not elect to itemize deductions for the taxable year.
 (2)Individual describedAn individual is described in this paragraph for a taxable year if— (A)the sum of the taxpayer’s itemized deductions equals or exceeds $150,000, and
 (B)the taxpayer (and the taxpayer’s spouse in the case of a joint return) fails to submit proof of a clean drug test with the return of tax for the taxable year.
 (3)DefinitionsFor purposes of this subsection— (A)Clean drug testThe term clean drug test means a test completed within 3 months before the date on which the return of tax is filed which shows that the taxpayer (or the taxpayer’s spouse in the case of joint return) did not test positive for any controlled substance.
 (B)ProofProof shall not be taken into account unless the proof is— (i)of a drug test conducted by an employer of the taxpayer,
 (ii)from a program certified by a State, or (iii)provided by certified letter from a medical review officer.
 (C)Medical review officerThe term medical review officer means an individual who qualifies as a medical review officer under the Mandatory Guidelines for Federal Workplace Drug Testing, promulgated by the Department of Health and Human Services, effective October 1, 2010 (73 Fed. Reg. 71858).
 (D)Controlled substanceThe term controlled substance means a controlled substance as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802) that is not used by the tested individual pursuant to a valid prescription or as otherwise authorized by law..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2015.  